                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                                                  CASE NO: 2:18-cr-127-FtM-38UAM

TOMMY N. TRACY


                                         ORDER

       This matter comes before the Court on Defendant’s Objection to the Court’s Final

Pretrial Scheduling Order (Doc. 60), in which Defendant objects to providing his witness

lists to the Government by January 31, 2019. The objection will be overruled because

the Final Pretrial Scheduling Order only requires Defendant to send a confidential email

attaching a list of witnesses to the Court by January 31, 2019. (Doc. 60, ¶ 5). The

Scheduling Order only contemplates that the witness list will be provided to the

Government on or before the morning of trial, prior to jury selection. (Id.)

       Accordingly, it is now

       ORDERED:

       Defendant’s Objection to the Court’s Final Pretrial Scheduling Order (Doc. 60) is

overruled.

       DONE AND ORDERED at Fort Myers, Florida, this January 31, 2019.




Copies: Counsel of Record
